DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 3-7 and 11-17 are pending, Claims 11-17 are withdrawn. Claims 2 and 8-10 are canceled. Therefore, Claims 1 and 3-7 are under examination.
Applicants' arguments, filed 1/22/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
This application is the National Stage of International Application No. PCT/US2014/038602, filed May 19, 2014, which application claims the benefit of U.S. Provisional Application No. 61/825,177, filed May 20, 2013.

Withdrawn Claim Rejections/Objections
Claims 5-7 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Maintained - Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US 2012/0232026) and Gogolewski et al. (US 2009/0163575), Rosentel (US 2011/0245191) and Malhotra (US 2013/0065930 A1).

Claimed invention
A topical ectoparasitic composition comprising: 
 “50-250 mg/mL of Compound 1” (i.e., (S)-1-(5'-(5-(3,5-dichloro-4-fluorophenyl)-5-(trifluoromethyl)-4,5-dihydroisoxazol-3-yl)-3'H-spiro[azetidine-3,1'-isobenzofuran]-1-yl)-2-(methylsulfonyl)ethanone); 

and

different combinations of solvents enumerated in b. and c. 

Prior art
Curtis et al. teaches use of (S)-1-(5'-(5-(3,5-dichloro-4-fluorophenyl)-5-(trifluoromethyl)-4,5-dihydroisoxazol-3-yl)-3'H-spiro[azetidine-3,1'-isobenzofuran]-1-yl)-2-(methylsulfonyl)ethanone, i.e., Compound 1, as an antiparasitic agent. See title; abstract; [0137],[0294]; Claims 12, 13 and 14. The amount of the active can be present in the composition at about 0.5 mg/kg to 50 mg/kg. See 0417. The compounds are preferably administered topically to the skin or mucosa. Typical formulations for this purpose include pour-on, spot-on, multi-spot-on, stripe-on, comb-on, roll-on, etc. Typical carriers include glycol monomethyl ethers, propylene glycol, and the like. See [0417]. Pour-on or spot-on veterinary formulations may be prepared by dissolving the compound in solvents such as butyl digol, i.e., diethylene glycol monobutyl ether a.k.a. DEGMBE, liquid paraffin or a non-volatile ester, optionally with the addition of a volatile component such as propan-2-ol or glycol ether.  See [0351],[0417]. 

While the Curtis reference suggests topical compositions containing a) Compound 1 and solvents such as b) DEGMBE, Curtis does not expressly teach a composition containing Compound 1, b) DEGMBE or DEGMEE and solvents in c).

However, Gogolewski which is concerned with solvent systems for pour-on formulations for combating parasites, teaches glycol-ether-based pour-on formulations.  See abstract. The glycol ether used in a formulation of the invention is includes, inter alia, diethylene glycol monoethyl ether (also known as “butyl digol” or "Carbitol" or DEGMBE), diethylene glycol monobutyl ether (also known as butyl "Carbitol" or DEGMEE), diethylene glycol dibutyl ether, and diethylene glycol monohexyl ether (also known as n-hexyl "Carbitol"). See [0039]. Carbitol (i.e., DEGMBE) is exemplified in Formulation 1 in Table 3 at [0160]. See also Claims 2.

The claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Curtis reference suggests antiparasitic topical compositions containing Compound 1 and solvents that may further contain glycol ethers while Gogolewski teaches antiparasitic topical compositions containing glycol ethers such as DEGMBE and DEGMEE and the active ingredient.  One of ordinary skill in the art would have found it obvious to incorporate a glycol ether such as DEGMBE and DEGMEE of Gogolewski as the glycol ethers into the compositions of Curtis.  The artisan would have reasonably understood that the glycol ethers of Gogolewski would have been suitable to make the antiparasitic compositions described by Curtis. While the amount of active described in the reference is presented in mg/kg of composition, one of ordinary skill in the art would have understood and possess the knowledge to convert the claimed units of mg/ml. The formulations are prepared by dissolving or suspending compounds of the instant invention alone or with an additional veterinary agent in the liquid carrier such that the final formulation contains from about 0.01 to 10% by weight of the active. See 0422. This further reads on overlapping ranges in “mg/mL” of 0.10 to 100 mg/ml. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

Rosental teaches parasiticidal topical compositions for animals may contain dimethyl isosorbide as a solvent.  See Rosental abstract,[0313]. Malhotra teaches it is well appreciated to the person skilled in the art that anti-parasitic topical composition may be achieved by using a surfactant selected from, but not limited to, propylene glycol monolaurate and Labrasol (i.e., caprylocaproyl macrogol-8 glyceride). See Malhotra abstract,[0046]. 

The claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date because Curtis, Gogolewski, Rosental and Malhotra are all directed toward topical antiparasitic compositions comprising antiparasitic actives. Curtis teaches solvents are generally selected based on solvents recognized by persons skilled in the art as safe to be administered to an animal and Rosental teaches dimethyl isosorbide is a suitable solvent for topical animal compositions. See [0412]. One of ordinary skill in the art would have found it obvious to incorporate dimethyl isosorbide taught by Rosental as a solvent into the compositions suggested by Curtis and Gogolewski. The artisan would have also found it obvious to incorporate suitable surfactants such as Labrasol and propylene glycol monolaurate as described by Malhotra into the composition. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose.   MPEP § 2144.07. Thus, given that Rosental teaches dimethyl isosorbide as a suitable solvent and Malhotra teaches Labrasol and propylene glycol monolaurate as suitable surfactants, the artisan would have recognized that these agents can be used in the topical antiparasitic compositions based on their recognized suitability for their intended purpose as a solvent or surfactant for topical antiparasitic compositions comprising antiparasitic actives. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.

Gogolewski further teaches administration of the inventive formulation may be intermittent in time and may be administered daily, weekly, biweekly, monthly, bimonthly, quarterly, or even for longer durations of time. The time period between treatments depends upon factors such as the parasite(s) being treated, the degree of infestation, the type of mammal or bird and the environment where it resides. It is well within the skill level of the practitioner to determine a specific administration period for a particular situation. See Gogolewski, [0100]. Clearly, the prior art suggest compositions that are long acting of at least 3-month duration.

Claim 3, wherein the glycol ether is DEGMEE and the solvent is a mixture of dimethyl isosorbide and caprylocaproyl macrogol-8 glyceride. Claim 4, wherein the glycol ether is DEGMBE and the solvent is a mixture of dimethyl isosorbide and propylene glycol monolaurate. As outlined above the prior art suggests compositions containing Compound 1 containing glycol ethers (i.e., DEGMBE. DEGMEE) and solvents (i.e., dimethyl isosorbide, propylene glycol monolaurate, Labrasol). 
 
Claim 5 is drawn to the same ingredients of Claim 1 but it mixes around these same ingredients into different groups. Thus, like Claim 1, Claim 5 is rendered obvious by the prior art.

Claim 6 and Claim 7 mention that DEGMBE/dimethyl isosorbide/propylene glycol monolaurate and DEGMEE/dimethyl isosorbide/Labrasol. Claims 6 and 7 are interpreted broadly as containing any amount of each ingredient. Accordingly, as outlined above, the incorporation of DEGMEE, DEGMBE, dimethyl isosorbide, and Labrasol is rendered obvious by the prior art.

Response to arguments
No Teaching, Suggestion or Motivation
Applicant argues that nothing Curtis would lead one skilled in the art to prepare a 3-month long duration topical composition comprising the specific glycol ether and solvents. Applicant is reminded that the rejection is based on the combination of references and not Curtis alone. It is the combination of references that provides the teachings that suggests to prepare a 3-month long duration topical composition comprising the specific glycol ether and solvents. 
Applicant further argues that one would not look to certain teachings of Gogolewski and rather focus on the most stable formulations Gogolewski describes. Applicant also states that Gogolewski only showed pharmacokinetics for 3-4 weeks post dose whereas Applicant was able to show efficacy for at least 3 months. This is not persuasive. Applicant tested the instant composition for 3 months and Gogolewski tested the composition for 4 weeks. However, merely testing for a longer time period does not materially distinguish the prior art from the current invention. While, Applicant tested the composition for a longer time period, the evidence does not show that the composition obtains an unexpected result. 
Applicant argues that Gogolewski requires the presence of glycerol formal. This is not persuasive because whether glycerol formal is required by Gogolewski is not relevant because the current claims do not preclude the presence of glycerol formal.
Applicant argues that Rosental at 0314 teaches that certain solvents are not suitable for use with other agents effective against ectoparasites. This position however, misses what is actually indicated in Rosental at 0314. In this passage, Rosental states that the solvents were not useful for agents that are required to stay at the surface instead of penetrate through the skin. The rejection nor the claimed invention requires the active agent to stay at the surface of the skin.
Applicant argues that the prior art, specifically Malhotra, teaches too many solvents, co-solvents, crystallization inhibitors, and surfactants to suggest, teach or motivate the claimed composition or the activity duration beyond a month. This is not persuasive because one of ordinary skill in the art would understand that known solvents for topical ectoparasite compositions may be used to improve similar topical ectoparasite compositions. Furthermore, the level of skill is quite high and the teachings of Curtis, Gogolewski Rosental and Malhotra contained detailed enabling methodology and included the suggestion that the modification would be successful for preparation of topical compositions, including those that contain solvents for anti-ectoparasitic agents. An artisan would have been familiar with selecting components from a list to achieve a compatible workable preparation.
Applicant mentions In re Fitch and argues that there are too many excipients that can modify the penetration characteristics of drugs and that it is generally difficult to get drug across the skin. However, Applicant’s own specification enumerates a multitude different chemicals that are suitable for the current invention to cross the skin layer. The list of chemicals span multiple pages. See p. 11-14. The specification failed to show that the claimed excipients provide an unexpected result. 
Applicant argues that Rosenthal only shows efficacy for fleas and ticks for about 2-months and 1-month, respectively. This is not persuasive because the duration of 3-months is suggested by the Gogolewski reference, which states that administration of the inventive formulation may be intermittent in time and may be administered daily, weekly, biweekly, monthly, bimonthly, quarterly, or even for longer durations of time. The time period between treatments depends upon factors such as the parasite(s) being treated, the degree of infestation, the type of mammal or bird and the environment where it resides. It is well within the skill level of the practitioner to determine a specific administration period for a particular situation. See Gogolewski, [0100]. 

Purported Unexpected Results
Applicant alleges to have obtained unexpected flux of Compound 1 through dog skin. However, the data relied upon does not present a clear and proper side-by-side comparison that supports that the claimed combination obtains unexpected results. The experiments appear to compare the efflux of a control composition containing the active compound and a solvent system with test compositions containing the compound and the solvent system but with at least one additional solvent. Table 5 is reproduced below:

    PNG
    media_image1.png
    304
    939
    media_image1.png
    Greyscale

Here, Group T01 is the control and it contains the solvents butyl digol (DEGMBE) and arlasolve (dimethyl isosorbide). The flux of the T01 control is compared to the flux of T02, T03, and T04. However, T02, T03 and T04 have additional compounds combined with butyl digol and dimethyl isosorbide to affect the flux of the composition. In the case of T04, the only common ingredient with the control (T01) is arlasolve. These comparisons are insufficient to demonstrate that the T02, T03 and T04 compositions obtain unexpected results. There is no clear indication of which variable is responsible for the alleged unexpected flux results. Furthermore, given that n is 4, 1 and 2 for T02, T03 and T04, respectively, one cannot conclude that the results are reliably repeatable and not a matter of variability of experimentation. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). 
Regarding the efficacy shown in Table 1, the data only demonstrate that the invention works not that the longer duration is unexpected. 
    PNG
    media_image2.png
    214
    858
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    114
    858
    media_image3.png
    Greyscale
Here, the data of Table 1 merely shows the count reduction of fleas and ticks over the course of 174 days obtained by the active ingredient. Furthermore, as mentioned above, Gogolewski already suggests compositions having longer duration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Claims 1 and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 and 27-36 of U.S. Patent No. 8,466,115 in view of Gogolewski et al. (US 2009/0163575), Rosentel et al. (US 2011/0245191) and Malhotra (US 2013/0065930 A1).

Claimed invention
A long-acting topical ectoparasitic composition comprising: 
a) 50-250 mg/ml a spiro-azetidine isoxazoline selected from Formula (1) or (2)and stereoisomers thereof (e.g.,(S)-1-(5'-(5-(3,5-dichloro-4-fluorophenyl)-5-(trifluoromethyl)-4,5-dihydroisoxazol-3-yl)-3'H-spiro[azetidine-3,1'-isobenzofuran]-1-yl)-2-(methylsulfonyl)ethanone);
b) and c) 


Reference
The patented claims are directed to compounds of formula (V.1) or (V.2) including (S)-1-(5'-(5-(3,5-dichloro-4-fluorophenyl)-5-(trifluoromethyl)-4,5-dihydroisoxazol-3-yl)-3'H-spiro[azetidine-3,1'-isobenzofuran]-1-yl)-2-(methylsulfonyl)ethanone). The compounds are used in veterinary compositions further containing diluents, carriers, and excipients. The compounds are used in therapeutic amounts as antiparasitic agents. See Claim 19. The amount of the active can be present in the composition at about 0.5 mg/kg to 50 mg/kg. See col. While the amount of active described in the reference is presented in mg/kg of composition, one of ordinary skill in the art would have understood and possess the knowledge to convert the claimed units of mg/ml. The formulations are prepared by dissolving or suspending compounds of the instant invention alone or with an additional veterinary agent in the liquid carrier such that the final formulation contains from about 0.01 to 10% by weight of the active. This further reads on overlapping ranges in “mg/mL” of 0.10 to 100 mg/ml. See columns 65-66. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
The claims do not teach the claimed glycol ethers and solvents.
Gogolewski teaches glycol-ether-based solvent systems for anti-ectoparasitic pour-on formulations.  See abstract. The glycol ether used in a formulation of the invention is selected from the group consisting of, inter alia, diethylene glycol monoethyl ether (also known as "Carbitol"), diethylene glycol monobutyl ether (also known as butyl "Carbitol"), diethylene glycol dibutyl ether, and diethylene glycol monohexyl ether (also known as n-hexyl "Carbitol"). See [0039]. Carbitol is exemplified in Formulation 1 in Table 3 at [0160]. See also Claims 2.
One of ordinary skill in the art would have found it obvious to combine the patented compounds with compositions containing a mixture of suitable solvents (e.g., diethylene glycol monoethyl ether (also known as "Carbitol"), diethylene glycol monobutyl ether (also known as butyl "Carbitol"), etc.) taught by Gogolewski. The artisan would have recognized that the compositions containing the solvents are suitable for providing compositions containing the antiparasitic compounds. The formulations are prepared by dissolving or suspending compounds of the instant invention alone or with an additional veterinary agent in the liquid carrier such that the final formulation contains from about 0.01 to 10% by weight of the active. See 0422. This further reads on overlapping ranges in “mg/mL” of 0.10 to 100 mg/ml. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

Rosental teaches parasiticidal topical compositions for animals may contain dimethyl isosorbide as a solvent.  See Rosental abstract,[0313]. Malhotra teaches it is well appreciated to the person skilled in the art that anti-parasitic topical composition may be achieved by using a surfactant selected from, but not limited to, propylene glycol monolaurate and Labrasol (i.e., caprylocaproyl macrogol-8 glyceride). See Malhotra abstract,[0046]. 
One of ordinary skill in the art would have found it obvious to incorporate the patented compounds into compositions containing a mixture of suitable solvents such as dimethyl isosorbide, DEGME, DEGMEE, propylene glycol monolaurate, and Labrasol. The artisan would have recognized that the compositions containing the solvents are suitable for providing compositions containing the antiparasitic compounds.

Response to arguments
Applicant argues that the reference claims do not teach the components of the amended claims with enough specificity to read on the claimed invention. This is not persuasive because the combination of the reference claims, Gogolewski, Rosental, and Malhotra suggests the claimed components because one of ordinary skill in the art would have found it obvious to incorporate the patented compounds into compositions containing a mixture of suitable solvents such as dimethyl isosorbide, DEGME, DEGMEE, propylene glycol monolaurate, Labrasol. The artisan would have recognized that the compositions containing the solvents are suitable for providing compositions containing the antiparasitic compounds

B.	Claims 1 and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 13 15 and 16 of U.S. Patent No. 9,226,928 in view of Gogolewski et al. (US 2009/0163575) and Rosentel et al. (US 2011/0245191) and Malhotra (US 2013/0065930 A1).

Claimed invention
A long-acting topical ectoparasitic composition comprising: 
a) 50-250 mg/ml a spiro-azetidine isoxazoline selected from Formula (1) or (2)and stereoisomers thereof (e.g.,(S)-1-(5'-(5-(3,5-dichloro-4-fluorophenyl)-5-(trifluoromethyl)-4,5-dihydroisoxazol-3-yl)-3'H-spiro[azetidine-3,1'-isobenzofuran]-1-yl)-2-(methylsulfonyl)ethanone);
b) and c).

References
The patented claims are directed to compounds of formula (V.1) or (V.2) including (S)-1-(5'-(5-(3,5-dichloro-4-fluorophenyl)-5-(trifluoromethyl)-4,5-dihydroisoxazol-3-yl)-3'H-spiro[azetidine-3,1'-isobenzofuran]-1-yl)-2-(methylsulfonyl)ethanone). The compounds are used in effective amounts in veterinary compositions further containing diluents, carriers, and excipients. The range of the compound is about 0.1 to 1000 mg/mL, and preferably from about 0.5 to 500 mg/mL, and more preferably from about 1 to 250 mg/mL, and even more preferably from about 2 to 200 mg/mL. See column 11-12. The compounds are used as antiparasitic agents. See Claim 7. 
The claims do not teach the claimed glycol ethers and solvents.
Gogolewski teaches glycol-ether-based solvent systems for anti-ectoparasitic pour-on formulations.  See abstract. The glycol ether used in a formulation of the invention is selected from the group consisting of, inter alia, diethylene glycol monoethyl ether (also known as "Carbitol"), diethylene glycol monobutyl ether (also known as butyl "Carbitol"), diethylene glycol dibutyl ether, and diethylene glycol monohexyl ether (also known as n-hexyl "Carbitol"). See [0039]. Carbitol is exemplified in Formulation 1 in Table 3 at [0160]. See also Claims 2.
One of ordinary skill in the art would have found it obvious to combine the patented compounds with compositions containing a mixture of suitable solvents (e.g., diethylene glycol monoethyl ether (also known as "Carbitol"), diethylene glycol monobutyl ether (also known as butyl "Carbitol"), etc.) taught by Gogolewski. The artisan would have recognized that the compositions containing the solvents are suitable for providing compositions containing the antiparasitic compounds. 
Rosental teaches parasiticidal topical compositions for animals may contain dimethyl isosorbide as a solvent.  See Rosental abstract,[0313]. Malhotra teaches it is well appreciated to the person skilled in the art that anti-parasitic topical composition may be achieved by using a surfactant selected from, but not limited to, propylene glycol monolaurate and Labrasol (i.e., caprylocaproyl macrogol-8 glyceride). See Malhotra abstract,[0046]. 
One of ordinary skill in the art would have found it obvious to incorporate the patented compounds into compositions containing a mixture of suitable solvents  dimethyl isosorbide, DEGME, DEGMEE, propylene glycol monolaurate, and Labrasol. The artisan would have recognized that the compositions containing the solvents are suitable for providing compositions containing the antiparasitic compounds.

Response to arguments
Applicant argues that the current invention only claims 1 specific active while others are described in the art. This is not persuasive because the claimed invention does not preclude the presence of other agents. Applicant further argues that Gogolewski requires other ingredients. However, the current claims do not clearly use closed language to preclude the presence of other agents. 

C.	Claims 1 and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 9,200,003 in view of Gogolewski et al. (US 2009/0163575) and Rosentel et al. (US 2011/0245191).

Claimed invention
A long-acting topical ectoparasitic composition comprising: 
a) 50-250 mg/ml a spiro-azetidine isoxazoline selected from Formula (1) or (2)and stereoisomers thereof (e.g.,(S)-1-(5'-(5-(3,5-dichloro-4-fluorophenyl)-5-(trifluoromethyl)-4,5-dihydroisoxazol-3-yl)-3'H-spiro[azetidine-3,1'-isobenzofuran]-1-yl)-2-(methylsulfonyl)ethanone);
b) and c). 

Reference
The patented claims are directed to compounds of formula (V.1) or (V.2) including (S)-1-(5'-(5-(3,5-dichloro-4-fluorophenyl)-5-(trifluoromethyl)-4,5-dihydroisoxazol-3-yl)-3'H-spiro[azetidine-3,1'-isobenzofuran]-1-yl)-2-(methylsulfonyl)ethanone). The compounds are used in effective amounts in veterinary compositions further containing diluents, carriers, and excipients. The effective amount range of active is about 0.1 to 1000 mg/mL, and preferably from about 0.5 to 500 mg/mL, and more preferably from about 1 to 250 mg/mL, and even more preferably from about 2 to 200 mg/mL. See col. 24. The compounds are used as antiparasitic agents. See Claim 11. 
The claims do not teach the claimed glycol ethers and solvents.
Gogolewski teaches glycol-ether-based solvent systems for anti-ectoparasitic pour-on formulations.  See abstract. The glycol ether used in a formulation of the invention is selected from the group consisting of, inter alia, diethylene glycol monoethyl ether (also known as "Carbitol"), diethylene glycol monobutyl ether (also known as butyl "Carbitol"), diethylene glycol dibutyl ether, and diethylene glycol monohexyl ether (also known as n-hexyl "Carbitol"). See [0039]. Carbitol is exemplified in Formulation 1 in Table 3 at [0160]. See also Claims 2.
One of ordinary skill in the art would have found it obvious to combine the patented compounds with compositions containing a mixture of suitable solvents (e.g., diethylene glycol monoethyl ether (also known as "Carbitol"), diethylene glycol monobutyl ether (also known as butyl "Carbitol"), etc.) taught by Gogolewski. The artisan would have recognized that the compositions containing the solvents are suitable for providing compositions containing the antiparasitic compounds.
Rosental teaches parasiticidal topical compositions for animals may contain dimethyl isosorbide as a solvent.  See Rosental abstract,[0313]. Malhotra teaches it is well appreciated to the person skilled in the art that anti-parasitic topical composition may be achieved by using a surfactant selected from, but not limited to, propylene glycol monolaurate and Labrasol (i.e., caprylocaproyl macrogol-8 glyceride). See Malhotra abstract,[0046]. 
One of ordinary skill in the art would have found it obvious to incorporate the patented compounds into compositions containing a mixture of suitable solvents (e.g., dimethyl isosorbide, DEGME, DEGMEE, propylene glycol monolaurate, Labrasol) taught by Rosental. The artisan would have recognized that the compositions containing the solvents are suitable for providing compositions containing the antiparasitic compounds.

Response to arguments
Applicant argues that the current invention only claims 1 specific active while others are described in the art. This is not persuasive because the claimed invention does not preclude the presence of other agents. Applicant further argues that Gogolewski requires other ingredients. However, the current claims do not clearly use closed language to preclude the presence of other agents. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRIS SIMMONS/
Examiner, Art Unit 1629
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629